July 17, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         HAWAH FAHNBULLEH, Appellant

NO. 14-12-00381-CV                         V.

                           CITY OF HOUSTON, Appellee
                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 16, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Hawah Fahnbulleh.


      We further order this decision certified below for observance.